UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):September 22, 2010 AISystems, Inc. (Exact name of registrant as specified in its charter) Nevada 000-52296 20-2414965 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3500 Carillon Point Kirkland, WA 98033 (Address of principal executive offices) (Zip Code) (425) 749-7287 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Copies to: Gregg E. Jaclin, Esq. Anslow + Jaclin,LLP 195 Route 9 South, Suite 204 Manalapan, New Jersey 07726 (732) 409-1212 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Appointment of Vice-President and General Counsel The Company recently appointed Andrae J. Marrocco as Vice-President and General Counsel. Mr. Marrocco will oversee all legal and compliance functions for the Company, and will provide strategic advice to the Board of Directors and senior management. He will report directly to Stephen C. Johnston, President and Chief Executive Officer. Mr. Marrocco has extensive legal experience, most notably in the area of banking and finance.Most recently, Mr. Marrocco served as Senior Associate of Clayton Utz in Sydney, Australia, where he advised corporations and global and national financial institutions on a range of cross border finance transactions.He was also an advisor on strategic issues involving trade finance arrangements, debt restructuring and security arrangements. Prior to that, he acted as advisor to the Treasury and Debt Markets divisions of Macquarie Bank and Macquarie Capital on a number of sophisticated corporate finance and investment banking transactions, securitizations, global and domestic bond programs and derivatives contracts. Mr. Marrocco earned his Honors Degree of Bachelor of Laws, Bachelor of Commerce (Corporate Finance) and Bachelor of Social Sciences (Psychology/Politics) from The University of Adelaide. Family Relationships There is no family relationship between Mr. Marrocco and any of the Company’s directors or officers. Related Party Transactions There are no related party transactions reportable under Item 5.02 of Form 8-K and Item 404(a) of Regulation S-K. Item9.01Financial Statement and Exhibits (d) EXHIBITS Exhibit No. Description Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. AISYSTEMS, INC. Date: September 27, 2010 By: /s/ Stephen C. Johnston Stephen C. Johnston Chief Executive Officer
